                  -        -           -     --   -    -        -    {:                   --       -      .. red 11/29/16 17:42:51              Desc
 Fill   1'n .th,is information to identify the case:                ·..
                                                                     .                                    :
                                                                                                           .   4
Debtor 1 Regina Michelle Driskill fk.a Jeannie Pugh

Debtor 2 (Spouse, if filing)

United States Bankruptcy Court for the:            Eastern District of Tennessee Knoxville Division
                                                                (Sta:e)

 ase number 3:11-bk-34102-SHB




Form 4100R
Response to Notice of Final Cure Payment

According to Bankruptcy Rule 3002. l(g), the creditor responds to the trustee's notice offinal cure payment.


                      Mortgage Information
Name of Creditor: Regions Bank dba Regions Mortgage                                            Court Claim No. (if known):

                                                                                               8

Last four digits of any number you use to identify the debtor's
account:
Property address:                          3123 Joyce Ave
                                           Knoxville TN 37921




                      Prepetition Default Payments

Check One:

□       Creditor agrees that the debtor(s) have paid in full the- amount required to cure the prepetition default
        on the creditor's claim.
0       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the pre:petition default on the creditor's claim. Creditor
        asserts that the total prepetition amount remaining unpaid as of the date of this response is:
                                             $0.00




                       Postpetition Mortgage Payment

Check one:

□       Creditor states that the debtor(s) are current with all postpetition payments consistent with§ 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

The next postpetition payment from the debtor(s) is due on: April 1 2013
0 Creditor states that the debtor(s) are not current on all postpetition payments consistent with§ 1322(b)(5)
    of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        Creditor asserts that the total amount remaining unpaid as of April 1, 2013 is:


             a.       Total postpetition ongoing payments due:                                                                   (a)   $13,029.66

             b.       Total fees, charges, expenses, escrow, aria costs outstanding:                                         +   (b)   $0.00

             c.       Total. Add lines a and b                                                                                   (c)   $13,029.66

        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first bee3me
        due on:         04/01/2013

                                                                                                                                 .
                                                                                                                                 ..J
                                                                                                                                 •
                                                                                                                                 i
                                                                                                                                        PLAINTIFF'S-< ·
                                                                                                                                          EXHIBIT·...·.

 Case
Form    3:18-cv-00102-JRG-DCP
     4100R                       Document
                        Response to            37-20
                                    Notice of Final CureFiled 09/18/19 Page 1 of 4 PageID #: 161
                                                        Payment
                                                                      Dec Filed 11/29/16 En,ered 11/29/16 17:42:51 Desc
                                                                      Main Document   Page 2 of Case
                                                                                                4 number (1f. known): 3:11-bk-34102-SHB
              First Name         Middle Name            Last Name


                        Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s) are not
current with all postpetition payments, including a\\ iees, charges, expenses, escrow, and costs, the creditor must attach an
itemized payment history disclosing the following amounts from the date of the bank,uptcy filing through the date of this response:
;• all payments received;
        all fees, costs, escrow, and expenses assessed to the mortgage; and
'"      all amounts the creditor contends remain unpaid.




                        Sign Here

The person completing this notice must sign it. The response must be filed as a supplement to the creditor's proof of
claim.

Check the appropriate box

O       I   am the creditor.

[isl    I   am the creditor's authorized agent.


I declare under penalty of perjury that the information in this response is true and correct to the best of my knowledge,
information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different from the notice address
listed on the proof of claim to which this response :,pplies.



            ls/KYie Stewart                                                                     Date: November 29, 2016
            Signature




Print:                     Kyle Stewart                                                         Title Attorney
                           First Name                   Middle Name            Last Name

                           Shapiro & Ingle, LLP, a Tennessee limited liability
Company                    partnership

If different from the notice address listed on the proof of c!Jim to which this response applies:


Address                    10130 Perimeter Parkway. Suite 400
                           Number              Street


                           Charlotte, NC 28216
                           Cfy                                         State     ZIP Code


Contact phone              (704\333-8107                                                        Em:til: ncbkmail@shapiro-ingle.com




       Case 3:18-cv-00102-JRG-DCP Document 37-20 Filed 09/18/19 Page 2 of 4 PageID #: 162
     Case 3:11-bk-34102-SHB         Due Filed 11/29/16 Entered 11/29/16 17:42:51                 oesc
                                    Main Document   Page 3 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE
                                   KNOXVILLE DIVISION
    INRE:
       REGINA MICHELLE DRISKILL FKA
                                                                   3:ll-bk-34102-SHB
       JEANNIE PUGH
                                                                      CHAPTER13
       DEBTOR(S)

                                     CERTIFICATE OF SERVICE

            I hereby certify that I have this day served the foregoir.g and annexed pleading or paper
    upon:
                                  (Served via U.S. Mail)
                          Regina Michelle Driskill fka Jeannie Pugh
                                    3123 Joyce Avenue
                                   Knoxville, TN 37921

                      (Served via U.S. Mail and Electronic Notifkation)
                          Regina Michelle Driskill fka Jeannie Pugh
                                     3123 Joyce Avenue
                                    Kr:oxville, TN 37921

                      (Served via U.S. Mail and Electronic Notification)
                                   Gwendolyn M Kerney
                                        P.O. Box228
                                    Kr.oxville, TN 37901

                                      (Served via U.S. Mail)
                                      Attn: Managing Agent
                                          Suntrust Bank
                                         Managing Agent
                                         P.O. Box 791274
                                    Baltimore, MD 21279-1274

                                (Served via Electronic Notification, Only)
                                          United States Trustee
                                      800 Market Street, Suite 114
                                  Howard H. Baker Jr. U.S. Courthouse
                                          Knoxville, TN 37902




Case 3:18-cv-00102-JRG-DCP Document 37-20 Filed 09/18/19 Page 3 of 4 PageID #: 163
     Case 3:11-bk-34102-SHB          Doc Filed 11/29/16 Emered 11/29/16 17:42:!:>l                  uesc
                                     Main Document   Page 4 of 4



    by depositing the same in a postpaid wrapper properly addressed to each such party or his
    attorney of record in a post office or other official depository 1mder the exclusive care and
    custody of the United States Postal Service and/or by electronic mail, if applicable.

           This the 29th day ofNovember, 2016.

                                                  Isl Kyle Stewart
                                                  Kyle Stewart
                                                  TN State Bar Ne.: 033796
                                                  SHAPIRO & INCLE, L.L.P.
                                                  I 0130 Perimeter Parkway, Suite 400
                                                  Charlotte, NC 28216
                                                  ncbkmail@shapiro-ingle.com
                                                  Phone: (704) 333-8107
                                                  Fax: (704) 333-8156
    14-059863




Case 3:18-cv-00102-JRG-DCP Document 37-20 Filed 09/18/19 Page 4 of 4 PageID #: 164
